Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner is an inmate who was found guilty of violating prison disciplinary rules prohibiting extortion, forgery and impersonation as the result of his attempt to have a mail-order catalogue company pay him for merchandise he claimed to have ordered but never received. Although the transcribed testimony of the mail-order company representative is omitted from the record, as are portions of the testimony of a correction counselor and a correspondence clerk, we do not find such missing information material to the determination or so significant as to preclude meaningful review (see, Matter of Rodriguez v Coughlin, 167 AD2d 671).
Indeed, the letters to the mail-order company, in which petitioner threatened to commence litigation if his money was not refunded, were admitted into evidence and petitioner conceded that the handwriting in those letters was his. In addition, petitioner wrote a letter to a representative of the Consumer Protection Department complaining about the alleged fraud perpetrated upon him by the mail-order company. Moreover, there was evidence that petitioner submitted authorizations signed by fictitious correction officers to the mail-order company in connection with his request for a refund and that his monthly inmate account statements did not reveal a disbursement in the amount of the alleged order. In view of the foregoing, we find that substantial evidence supports the determination of guilt. Lastly, we have considered petitioner’s claim that the Hearing Officer was biased and find it to be without merit.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.